Citation Nr: 1809904	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to April 8, 2013, for degenerative joint disease of the left knee.  

2.  Entitlement to a disability rating in excess of 30 percent effective June 1, 2014, for residuals of a total left knee replacement.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1956 to March 1969, and from January 1972 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Wichita, Kansas.  

In December 2013, during the pendency of the appeal, the RO recharacterized the Veteran's left knee disability from degenerative joint disease to residuals of a total left knee replacement and granted a temporary 100 percent for this disability based on surgical treatment necessitating convalescence for the period from April 8, 2013 to May 31, 2013.  Then, the RO evaluated the Veteran's left knee replacement residuals under Diagnostic Code 5055, for prosthetic replacement of knee joint.  The Veteran was assigned a 100 percent disability rating for a year following surgical implantation of the prosthetic knee, from June 1, 2013 to May 31, 2014.  A 30 percent evaluation was assigned for the period of appeal beginning on June 1, 2014.  These decisions constitute a partial grant of the benefits sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, because of the distinct and differing diagnostic criteria and time periods at issue, this issue has been divided into separate issues by the Board.  

In October 2015, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In December 2015, this issue was remanded by the Board for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a June 2016 decision, the Board denied increased ratings for the Veteran's degenerative joint disease of the left knee and residuals of a total left knee replacement.  He subsequently appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2017 Order, the Court granted a Joint Motion for Remand (JMR) which vacated the Board's June 2016 decision and returned these issues to the Board for further consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased ratings - Degenerative joint disease and
total knee replacement of the left knee

Pursuant to the Joint Motion for Remand (JMR), remand is required to afford the Veteran a new VA examination to assess the impairment resulting from his service-connected left knee disability.  Specifically, the parties found the examinations of record to be insufficient for determining the proper disability rating for the Veteran's left knee disability based on the recent holding of the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations for musculoskeletal disabilities to include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing.  However, the examinations of record with respect to the disability on appeal do not meet these requirements.  Accordingly, remand is warranted so that a new examination may be conducted and appropriate findings obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA orthopedic examination of the left knee.  The examiner must describe in detail the current status of the service-connected left knee disability and all related manifestations.  The examiner must test and record range of motion for the knee in active motion, passive motion, weight bearing, and nonweight bearing.  The examiner must also determine if any additional limitation of motion results from such factors as pain, pain on use, flare-ups, fatigability, weakness, incoordination, repetitive motion, or similar factors.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In addition, any other musculoskeletal or other type of impairment resulting from the Veteran's left knee disability must be noted for the record.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

